17-3226
     Huang v. Barr
                                                                                   BIA
                                                                             Tsankov, IJ
                                                                           A098 469 134
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 30th day of May, two thousand nineteen.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            PETER W. HALL,
 9            DENNY CHIN,
10                 Circuit Judges.
11   _____________________________________
12
13   HAIFAN HUANG,
14            Petitioner,
15
16                   v.                                          17-3226
17                                                               NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Yok-seung Chiu, New York, NY.
24
25   FOR RESPONDENT:                  Chad A. Readler, Acting Assistant
26                                    Attorney General; Anthony C.
27                                    Payne, Assistant Director; Liza S.
28                                    Murcia, Attorney, Office of
29                                    Immigration Litigation, United
30                                    States Department of Justice,
31                                    Washington, DC.
 1          UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5          Petitioner Haifan Huang, a native and citizen of the

 6   People’s Republic of China, seeks review of a September 15,

 7   2017, decision of the BIA affirming an April 28, 2017,

 8   decision      of   an    Immigration      Judge      (“IJ”)    denying    Huang’s

 9   application for asylum, withholding of removal, and relief

10   under the Convention Against Torture (“CAT”).                      In re Haifan

11   Huang, No. A 098 469 134 (B.I.A. Sept. 15, 2017), aff’g No.

12   A 098 469 134 (Immig. Ct. N.Y. City Apr. 28, 2017).                    We assume

13   the    parties’      familiarity       with    the    underlying      facts     and

14   procedural history in this case.

15          We have reviewed the decision of the IJ as supplemented

16   and modified by the BIA.              See Xue Hong Yang v. U.S. Dep’t of

17   Justice, 426 F.3d 520, 522 (2d Cir. 2005); Yan Chen v.

18   Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).                        Because Huang

19   does    not    challenge       the    agency’s    conclusion       that   she    is

20   ineligible for asylum because she committed a particularly

21   serious       crime,     we    consider       only    her     eligibility       for

22   withholding of removal and CAT relief.                     See Yueqing Zhang v.

23   Gonzales,      426 F.3d 540,    545 n.7       (2d    Cir.   2005).       The
                                              2
1    applicable standards of review are well established.             See

2    8 U.S.C. § 1252(b)(4)(B); Wei Sun v. Sessions, 883 F.3d 23,

3    27 (2d Cir. 2018) (reviewing factual findings for substantial

4    evidence and questions of law and the application of law to

5    undisputed facts de novo).

6        To qualify for withholding of removal, an applicant must

7    establish that her “life or freedom would be threatened” in

8    the country of removal on the basis of one of five statutory

9    grounds:   “race,   religion,   nationality,   membership   in    a

10   particular social group, or political opinion.”          8 U.S.C.

11   § 1231(b)(3)(A); see 8 C.F.R. § 1208.16(b); Ramsameachire v.

12   Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004).       Because Huang

13   was not persecuted in the past, she had to establish “that it

14   is more likely than not” that she “would be persecuted.”          8

15   C.F.R. § 1208.16(b)(2).    To establish eligibility based on

16   future persecution, an applicant must show that her fear is

17   objectively reasonable.    Ramsameachire, 357 F.3d at 178.       To

18   meet this standard, an applicant must demonstrate that she

19   would likely be “singled out individually for persecution,”

20   or that there is a “pattern or practice” of persecution of

21   persons    “similarly   situated”    to   her.       8      C.F.R.

22   § 1208.13(b)(2)(iii).     An applicant, like Huang, who has

23   requested “relief based exclusively on activities undertaken
                                   3
1    after h[er] arrival in the United States . . . must make some

2    showing that authorities in h[er] country of nationality are

3    (1) aware of h[er] activities or (2) likely to become aware

4    of h[er] activities.”       Hongsheng Leng v. Mukasey, 528 F.3d
5    135, 138, 143 (2d Cir. 2008).

6         Similarly, an applicant for CAT relief must show that

7    she is “more likely than not” to be tortured.                 8 C.F.R.

8    § 1208.16(c)(2).      “Torture is defined as any act by which

9    severe pain or suffering, whether physical or mental, is

10   intentionally inflicted . . . by or at the instigation of or

11   with the consent or acquiescence of a public official or other

12   person acting in an official capacity.”         Id. § 1208.18(a)(1).

13   “Torture is an extreme form of cruel and inhuman treatment

14   and does not include lesser forms of cruel, inhuman or

15   degrading treatment or punishment that do not amount to

16   torture.”   Id. § 1208.18(a)(2).       In assessing the likelihood

17   of torture, “all evidence relevant to the possibility of

18   future   torture    shall   be    considered,   including,    but   not

19   limited to . . . [e]vidence of past torture,” the possibility

20   of   relocation    within   the   country,   “[e]vidence     of   gross,

21   flagrant or mass violations of human rights . . . and . . .

22   relevant information regarding conditions in the country of

23   removal.”   Id. § 1208.16(c)(3).       To meet her burden of proof,
                                    4
1    Huang   was    required   to   establish   that   someone    in   her

2    “particular alleged circumstances” would more likely than not

3    be tortured.    Mu-Xing Wang v. Ashcroft, 320 F.3d 130, 144 (2d

4    Cir. 2003).

5         Huang failed to establish an objectively reasonable fear

6    that she would more likely than not be persecuted or tortured.

7    As the IJ noted, Huang was unable to testify with specificity

8    about who would harm her in China and in what way, she was

9    unaffiliated with any church or religious group in China, and

10   she could not explain how the authorities would become aware

11   of   her   attendance     at    underground   church   gatherings.

12   Moreover, the country conditions reports do not demonstrate

13   a pattern or practice of persecution or torture of the average

14   churchgoer in Huang’s home province of Zhejiang.            The most

15   recent reports described closures of churches and arrests of

16   pastors, activists, and journalists, but not persecution or

17   torture of ordinary churchgoers.      The reports also recounted

18   harassment and monitoring, but not persecution or torture, of

19   Christians in Zhejiang. See Ivanishvili v. U.S. Dep’t of

20   Justice, 433 F.3d 332, 341 (2d Cir. 2006) (reasoning that

21   treatment must rise above the level of “mere harassment” to

22   constitute persecution).       Thus, the reports do not show that

23   someone in Huang’s position who attends an underground church
                                   5
1    is more likely than not to suffer harm rising to the level of

2    persecution or torture, given that the arrests and detentions

3    were of pastors and activists.     See Hongsheng Leng, 528 F.3d
4    at 142; Ivanishvili, 433 F.3d at 341.

5        For the foregoing reasons, the petition for review is

6    DENIED.    As we have completed our review, any stay of removal

7    that the Court previously granted in this petition is VACATED,

8    and any pending motion for a stay of removal in this petition

9    is DISMISSED as moot.    Any pending request for oral argument

10   in this petition is DENIED in accordance with Federal Rule of

11   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

12   34.1(b).

13                                 FOR THE COURT:
14                                 Catherine O’Hagan Wolfe,
15                                 Clerk of Court




                                    6